McMurray, Presiding Judge.
Defendant was convicted of the offense of voluntary manslaughter. Following the denial of his motion for new trial, defendant appeals. Held:
1. Viewing the evidence in the light favorable to the verdict, we conclude that it was sufficient to enable a rational trier of fact to find the defendant guilty of the offense of voluntary manslaughter beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Rutledge v. State, 245 Ga. 768, 769 (267 SE2d 199).
2. In view of the evidence of self-defense, notwithstanding our holding in Division 1, we are constrained to agree with defendant’s contention that the trial court erred in refusing to give his requested-charge that the burden of persuasion is on the State to prove beyond a reasonable doubt the accused did not act in self-defense. State v. Shepperd, 253 Ga. 321 (320 SE2d 154), decided September 13, 1984, *396affirming Shepperd v. State, 170 Ga. App. 286 (316 SE2d 785); Jolly v. State, 164 Ga. App. 240, 242 (2) (296 SE2d 784).
Decided January 30, 1985.
Marcus F. Price, Jr., for appellant.
Richard A. Malone, District Attorney, for appellee.

Judgment reversed.


Deen, P. J., and Sognier, J., concur.